                        Case 5:20-cv-00068-LGW-BWC Document 30 Filed 01/04/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  MANUEL S. TEJEDA DIAZ


                                                                                       JUDGMENT IN A CIVIL CASE


                                            V.                                         CASE NUMBER: &968
                  WARDEN, FOLKSTON ICE PROCESSING CENTER




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                   has rendered its verdict.

             ✔     Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Order of this Court dated January 4, 2021; Petitioner's0RWLRQWR'LVPLVVLV

                   GRANTEDDQGhis86&3HWLWLRQ LV',60,66('ZLWKRXWSUHMXGLFH This civil action standsclosed.




            Approved by: ________________________________
                        HON. LISA GODBEY WOOD, JUDGE



             January 4, 2021                                                    -RKQ7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                    Deputy Clerk
GAS Rev 10/1/03
